Citation Nr: 1531442	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss from May 12, 1978 to June 25, 2010.

2.  Entitlement to a rating in excess of 10 percent for left ear hearing loss from June 25, 2010.

3.  Entitlement to an effective date prior to January 23, 2014 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 (staged hearing loss ratings) and May 2015 (tinnitus) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012, the Board determined that clear and unmistakable error existed in a December 1978 denial of entitlement to service connection for left ear hearing loss.  Left ear hearing loss was granted, effective May 12, 1978 as a result of this Board decision.  The staged noncompensable and 10 percent ratings were assigned in a March 2013 rating decision.  The Veteran has appealed these ratings, and stated that he believes he deserves a 100 percent rating for his left ear hearing loss.

The Veteran appeared and testified at a personal hearing in August 2014 before the undersigned Veterans Law Judge regarding his increased hearing loss ratings.  A transcript of the hearing is contained in the record.  

The Veteran's record currently consists of a paper claims file and a virtual record.  Both have been reviewed in conjunction with this remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating and earlier effective date claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During his August 2014 hearing, the Veteran testified that he received hearing evaluations "for 10 years" through Patient First.  During the hearing, the VLJ noted that the claims file contains Patient First records for one year (2009-2010), and the Veteran stated that there should be more records.  The VLJ attempted to elicit from the Veteran the dates of his treatment by Patient First, but the Veteran only repeated that he received treatment for 10 years.   The VLJ asked the Veteran if he would be able to obtain and submit these records to the Board, and initially the Veteran stated that he would; however, he stated it would be "easier" for the VA to help him obtain the records.  The VLJ and the Veteran's representative informed the Veteran that the process for VA to obtain the records may take more time than if the Veteran was able to obtain them himself, and it appeared that he was going to attempt to obtain the records and submit them.  A review of the record shows that the Veteran has not submitted these private treatment records, and thus on appeal the VA should take steps to assist the Veteran in obtaining these records.

The Veteran was afforded a VA examination in February 2014; however, the examiner found that the Veteran's puretone thresholds and speech recognition results could not be tested because his "responses were very variable and did not reflect organic thresholds" and "the use of speech discrimination scores were not appropriate because of language difficulties, cognitive problems, [or] inconsistent speech discrimination scores."  As the claim is being remanded to obtain additional records, the Veteran should be afforded an additional audio examination.  

The Veteran is hereby informed that failure to participate in examinations can have adverse effects on the outcome of his claims.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence); see also Kowalski v. Nicholson, 19 Vet. App. 171, 175, (2005) (noting that "[A] veteran is free to refuse to report for a scheduled VA examination. However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record.").

In a May 2014 rating decision, the RO denied a claim for an earlier effective date for the grant of service connection for tinnitus.  In May 2014 and December 2014 statements, the Veteran reported his disagreement with the denial of an earlier effective date.  During his August 2014 hearing, the Veteran again stated his wish for an earlier effective date for his tinnitus claim.  The record does not yet contain a statement of the case.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide releases for treatment records from Patient First, covering his 10 years of care.  VA should also ensure that all ongoing VA treatment records have been added to the claims file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159(e) (1).

2.  Schedule the Veteran for a VA audio examination to determine the current severity of his left ear hearing loss.  

3.  In response to the Veteran's May and December 2014 notices of disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105, and provide a Statement of the Case (SOC) regarding those issues.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

4.  After completion of the above, and any other development deemed warranted by the record, the AMC/RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefits sought on appeal remain denied, the AMC should furnish an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




